Citation Nr: 1115868	
Decision Date: 04/22/11    Archive Date: 05/04/11

DOCKET NO.  10-01 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for a lumbar spine disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from February 1983 to May 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Nashville, Tennessee, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which denied increased evaluations for lumbar spine, left knee, and right knee disabilities.  Although the Veteran initiated appeals with respect to all three denials, he has perfected only the appeal regarding the lumbar spine disability.

The issue has been recharacterized to reflect that both mechanical low back pain and degenerative joint disease are considered service connected.

The Veteran testified at a March 2011 hearing held before the undersigned at the RO; a transcript of the hearing is associated with the claims file.  At that time, the record was held open for 30 days to allow the Veteran an opportunity to submit additional private medical records, along with a waiver of initial RO consideration.  The time period has passed, and no correspondence or evidence has been received.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

At the March 2011 hearing, the Veteran stated that his low back disability had worsened since his most recent October 2009 VA examination.  He specified that he has additional limitations of motion and greater pain of the low back.

Private treatment records dated subsequent to the VA examination support his allegations of worsening, as they document treatment for exacerbations of low back problems.

The evidence of record is insufficient for adjudication.  Current findings are required.  The Veteran has not submitted the private records discussed at the hearing, which may have substituted for examination.  Remand is therefore required, both for examination and to obtain the identified outstanding private treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated treatment records from the VA medical center at Nashville, Tennessee, and all associated clinics, as well as any other VA facility identified by the Veteran or in the record.

2.  Contact the Veteran and request properly executed, separate VA form 21-4142's, Authorization and Consent to Release Information to the Department of Veterans Affairs, for all private care providers who have treated him since September 2010.

Upon receipt of such, VA must take appropriate action to contact the identified providers and obtain updated treatment records.  The Veteran should be informed that in the alternative he may obtain and submit the records himself.

3.  Schedule the Veteran for a VA spine examination.  The examiner should conduct all required testing, and should describe in full the extent of the Veteran's current low back disability.

4.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate SSOC and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).






_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


